DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,006,182. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope.
For example,
Instant Application No. 17/234,927
U.S. Patent No. 11,006,182
1. A system comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising:
1. A method comprising: 




outputting an interactive programming guide, the interactive programming guide comprising respective streaming content programs represented as respective selectable channels, with the respective streaming content programs having respective staggered start times to simulate in-progress programming; 

generating a first interactive guide for a first user, wherein the first interactive guide comprises first live broadcast channels comprising first live broadcast content arranged according to a first live broadcast schedule in a first local time zone of the first user, and the first interactive guide comprises interactively selectable streaming channels comprising streamed content arranged according to a coordinated universal time; generating a second interactive guide for a second user, wherein the second interactive guide comprises second live broadcast channels comprising second live broadcast content arranged according to a second live broadcast schedule in a second local time zone of the second user, and the second interactive guide comprises the interactively selectable streaming channels comprising the streamed content arranged according to the coordinated universal time; streaming first streamed content corresponding to a first interactively selectable streaming channel of the interactively selectable streaming channels to a first output device associated with the first user;
detecting interaction with the interactive programming guide that selects a selected streaming content program having an associated start time; 

receiving a change request in the first interactive user guide to change to a second interactively selectable streaming channel of the interactively selectable streaming channels comprising second streamed content that is not currently playing;
and in response to the detecting the interaction, streaming the selected content program from an offset position based on the associated start time and a current time.
and in response to the receiving the change request, streaming the second streamed content corresponding to the second interactively selectable streaming channel to the first output device, wherein the streaming the second streamed content comprises initiating playback of the second streamed content at an offset time within the second streamed content from a beginning of the second streamed content.


Similarly, claims 2-20 correspond to claims 2-19 of the Patent. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the selected content program" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the selected content program” in lines 2 and 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the selected content program” in lines 7-8 and 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the selected content program” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the selected content program” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the selected content program” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-10, and 13-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hou US Patent Publication No. 2019/0349619.
Regarding Claim 1, Hou discloses a system comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations [0030-0031], the operations comprising:
outputting an interactive programming guide [0029; a program guide generation module 160 of Figure 1B & [0032; the interface module 174 may be configured to facilitate processing functions described herein, including generating and providing program guides]], the interactive programming guide comprising respective streaming content programs represented as respective selectable channels, with the respective streaming content programs having respective staggered start times to simulate in-progress programming [Figure 2A];
detecting interaction with the interactive programming guide that selects a selected streaming content program having an associated start time [0258 & 0063; At block 1302, an electronic program guide is presented to a user, and the user selects a program to play (or the user is watching a program playing as a result of a previous selection of a channel of which the program is a part). The user program (or channel) selection is detected…On the horizontal axis, time periods are listed. Program titles are provided, with an indication (e.g., a graphical indication and/or numerical start/stop times) as to when a given program starts and ends. Thus, the programs listed by the program guide are scheduled/planned events, typically with a specified duration, within a channel timeline.]; and
in response to the detecting the interaction, streaming the selected content program from an offset position based on the associated start time and a current time [0065; The user can select a channel, and the programs for that channel will continuously play on the user's terminal according to the schedule until the user navigates to another channel, pauses a program, closes the program guide application, etc.] and [0034 & Figure 2B; Channel 602 Cats 24/7 is a channel with curated cat videos that are played continuously as if it is a live channel... if the user switches the channel to Channel 602, cat videos are displayed at the point starting at 15 minutes past 2 PM].

Regarding Claim 2, Hou discloses the system , wherein the streaming content programs are grouped into categories [Hou 0035-0036].
Regarding Claim 3, Hou discloses the system, wherein the operations further comprise receiving a command that directs a change in category from a first category to a second category [Hou 0101; Fields are provided via which the programmer can enter search terms, select/enter metadata, select/enter a category, and/or select/enter a genre].

Regarding Claim 4, Hou discloses the system, wherein the operations further comprise presenting an interactive menu in conjunction with streaming the selected content program, the interactive menu comprising one or more interactive elements corresponding to one or more actions that are selectable for performing with respect to the selected content program [Hou Figure 2H & [0087].

Regarding Claim 5, Hou discloses the system, wherein the operations further comprise presenting an interactive element in association with the selected content program to play the selected content program from a beginning position that is prior to the offset position, detecting interaction with the interactive element, and in response to detecting the interaction with the interactive element, streaming the selected content program from the beginning position [Hou Figure 2J & [0078 & 0088]; the user has dragged the cursor in the scrubber back to rewind the current program, and the current rewind position of the scrubber cursor is displayed (e.g., in terms of the time of day that portion was originally played). A live control is provided, which when activated, causes the DVR to return a “live” program to the current “live” position (the current point in the program that is being played in accordance with the program guide schedule).].

Regarding Claim 6, Hou discloses the system, wherein the operations further comprise presenting a menu comprising one or more interactive elements in association with the selected content program, wherein the menu comprises at least one interactive element for selection of at least one of: a watchlist-related operation, a start-related operation to start the selected content program from a beginning point, a closed captioning-related operation, or an extra information presentation operation [Hou 0138; a quiz may comprise a question regarding the program being watched, regarding an event that occurred in the program segment immediately before the interactive interstitial and after the previous interstitial, or regarding a particular frame of the program (which may be displayed by the interstitial].

Regarding Claim 7, Hou discloses the system, wherein the selected streaming content program is a first instance of a streaming content program having a first start time, and further comprising a second instance of a streaming content program having a second start time that is different from the first start time [Hou Figure 2A streaming content program “Dance!” is airing at 1 PM and again after 3PM].

Regarding Claim 9, Hou discloses a method comprising: outputting, on a device comprising a processor [0030-0031], an interactive guide, the interactive guide containing representations of streaming content programs [0028], the streaming content programs comprising a first instance of a streaming content program having a first start time relative to current time and a second instance of the streaming content program having a second start time relative to the current time, the second start time being different from the first start time [Figure 2A streaming content program “Dance!” is airing at 1 PM and again after 3PM]; detecting an interaction with the interactive guide that selects the first instance of the streaming content program [0258 & 0063; At block 1302, an electronic program guide is presented to a user, and the user selects a program to play (or the user is watching a program playing as a result of a previous selection of a channel of which the program is a part). The user program (or channel) selection is detected…On the horizontal axis, time periods are listed. Program titles are provided, with an indication (e.g., a graphical indication and/or numerical start/stop times) as to when a given program starts and ends. Thus, the programs listed by the program guide are scheduled/planned events, typically with a specified duration, within a channel timeline]; and in response to the detecting the interaction with the interactive guide, streaming the first instance of the selected content program from an offset position based on the first start time and the current time [0065; The user can select a channel, and the programs for that channel will continuously play on the user's terminal according to the schedule until the user navigates to another channel, pauses a program, closes the program guide application, etc.] and [0034 & Figure 2B; Channel 602 Cats 24/7 is a channel with curated cat videos that are played continuously as if it is a live channel... if the user switches the channel to Channel 602, cat videos are displayed at the point starting at 15 minutes past 2 PM].

Regarding Claim 10, Hou discloses a method wherein the outputting the interactive guide comprises outputting a representation of the first instance of the streaming content program in a first category, and outputting a representation of a different streaming content program in a second category [Hou 0035-0036].

Regarding Claim 13, Hou discloses a method further comprising presenting an interactive menu in conjunction with the streaming of the first instance of the streaming content program, the interactive menu comprising respective interactive elements corresponding to respective actions that are selectable for performing with respect to the first instance of the streaming content program [Hou Figure 2H & [0087].

Regarding Claim 14, Hou discloses a method, wherein the respective actions comprise an action for starting the first instance of the streaming content program from a beginning position that is prior to the offset position [Hou Figure 2J & [0078 & 0088]; the user has dragged the cursor in the scrubber back to rewind the current program, and the current rewind position of the scrubber cursor is displayed (e.g., in terms of the time of day that portion was originally played). A live control is provided, which when activated, causes the DVR to return a “live” program to the current “live” position (the current point in the program that is being played in accordance with the program guide schedule).].

Regarding Claim 15, Hou discloses a method, wherein the respective actions comprise an action for at least one of: adding data corresponding to the first instance of the streaming content program to a watchlist, adjusting a state of closed captioning data that is associated with the first instance of the streaming content program, or presenting extra information associated with the first instance of the streaming content program [Hou 0138; a quiz may comprise a question regarding the program being watched, regarding an event that occurred in the program segment immediately before the interactive interstitial and after the previous interstitial, or regarding a particular frame of the program (which may be displayed by the interstitial].

Regarding Claim 16, Hou discloses a method, wherein the first instance of the streaming content program comprises a first representation in the interactive guide adjacent a second representation in the interactive guide of the second instance of the streaming content program [Hou Figure 2A streaming content program “Dance!” is airing at 1 PM and again after 3PM and are displayed adjacently].

Regarding Claim 17, Hou discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations [0030], the operations comprising:
entering a streaming surf mode in which streaming assets are arranged as streamed channels on an interactive guide, in which respective streamed channels have respective start times relative to current time, comprising a first streamed channel associated with a first asset and a first start time and a second streamed channel associated with a second asset and a second start time that is different from the first start time [Figure 2A & [0029]; a program guide generation module 160 of Figure 1B & [0032; the interface module 174 may be configured to facilitate processing functions described herein, including generating and providing program guides];
receiving a request to stream the first asset associated with the first streamed channel [0258 & 0063; At block 1302, an electronic program guide is presented to a user, and the user selects a program to play (or the user is watching a program playing as a result of a previous selection of a channel of which the program is a part). The user program (or channel) selection is detected…On the horizontal axis, time periods are listed. Program titles are provided, with an indication (e.g., a graphical indication and/or numerical start/stop times) as to when a given program starts and ends. Thus, the programs listed by the program guide are scheduled/planned events, typically with a specified duration, within a channel timeline.]; and in response to the receiving the request, streaming the first asset to an output device from an offset position that is based on the first start time and the current time [0065; The user can select a channel, and the programs for that channel will continuously play on the user's terminal according to the schedule until the user navigates to another channel, pauses a program, closes the program guide application, etc.]; [0034 & Figure 2B; Channel 602 Cats 24/7 is a channel with curated cat videos that are played continuously as if it is a live channel... if the user switches the channel to Channel 602, cat videos are displayed at the point starting at 15 minutes past 2 PM].

Regarding Claim 18, Hou discloses a non-transitory machine-readable medium, wherein the request is a first request, and wherein the operations further comprise receiving a second request to stream the first asset from a beginning offset position [Hou Figure 2J & [0078 & 0088]; the user has dragged the cursor in the scrubber back to rewind the current program, and the current rewind position of the scrubber cursor is displayed (e.g., in terms of the time of day that portion was originally played). A live control is provided, which when activated, causes the DVR to return a “live” program to the current “live” position (the current point in the program that is being played in accordance with the program guide schedule).].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hou US Patent Publication No. 2019/0349619 in view of Yoon et al. US Patent Publication No. 2015/0381798.

Regarding Claim 8, Hou discloses the system of Claim 7 but fails to disclose a system, wherein the first instance of the streaming content program is represented as a first selectable channel in the interactive programming guide, and wherein the second instance of the streaming content program is represented as a second selectable channel that is adjacent the first selectable channel in the interactive programming guide.
In an analogous art, Yoon discloses a system wherein the first instance of the streaming content program is represented as a first selectable channel in the interactive programming guide, and wherein the second instance of the streaming content program is represented as a second selectable channel that is adjacent the first selectable channel in the interactive programming guide [Yoon [0245] & Figure 13 list 1020].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hou and Yoon, before the effective filing date of the invention in order to provide user a customized environment on a user device [Yoon 0009].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hou US Patent Publication No. 2019/0349619 in view of Noguchi et al. US Patent No. 6,163,345.

Regarding Claim 12, Hou discloses the method wherein the output device is a display device  [Hou Figure 1A & [0030]], but fails to disclose a method further comprising, displaying an interactive surf mode user interface element representing a surf mode of operation on the display device.
In an analogous art, Noguchi discloses a method further comprising, displaying an interactive surf mode user interface element representing a surf mode of operation on the display device [Figure 12F Col. 9 lines 21-23].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hou and Noguchi, before the effective filing date of the invention in order to allow the user to channel surf within a desired category such as sports [Noguchi Col. 13 lines 40-47].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Kelts US Patent Publication No. 2008/0060010.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAHAR AQIL RIAZ/Examiner, Art Unit 2424